Exhibit 10.1

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “AGREEMENT”) is made as of the 2nd day of
December, 2015 (the “Effective Date”) by and between MICHIGAN LAND BANK FAST
TRACK AUTHORITY (“Landlord”) and ESPERION THERAPEUTICS, INC. (“Tenant”).

 

R E C I T A L S

 

A.                                    Michigan Life Science and Innovation
Center, LLC (Landlord’s predecessor-in-interest) and Tenant are parties to that
certain Michigan Life Science and Innovation Center Lease dated October 2, 2008,
as affected by that certain First Amendment to Lease dated November 15, 2011,
that certain letter agreement dated March 29, 2013, that certain Second
Amendment to Lease dated August 26, 2013, and that certain Third Amendment to
Lease dated May 1, 2014 (as amended, the “Lease”), for the space consisting of
4,263 rentable square feet of laboratory space (3,045 rentable square feet,
commonly referred to as “Lab B” and “Room 006-1402G” multiplied by a load factor
of 1.4) of the building located at 46701 Commerce Center Drive, Plymouth,
Michigan.  All references to “Landlord” and “Tenant” herein shall be deemed also
to refer to such party’s agents, employees, partners, successors and assigns.

 

B.                                    The parties hereto have agreed to
terminate the Lease in accordance with and subject to the terms hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the foregoing recitals, of the mutual
promises and covenants hereinafter set forth, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending legally to be bound hereby, do agree as follows:

 

1.                                      Recitals; Capitalized Terms.  All the
foregoing recitals are true and correct.  All capitalized terms not otherwise
modified or defined herein shall have the respective meanings ascribed to them
in the Lease.

 

2.                                      Termination of Lease; Surrender of
Leased Premises.  Landlord and Tenant hereby agree that, subject to the other
terms and conditions of this Agreement, effective as of the Termination Date (as
hereinafter defined), the Lease is hereby terminated in accordance with the
terms and conditions of the Lease and this Agreement, as though the Termination
Date were the expiration date of the Lease for all purposes.  The “Termination
Date” shall be October 30, 2015.  Tenant will surrender the Leased Premises to
Landlord (a) on or before the Termination Date, together with all keys (and any
copies of the keys) to the Leased Premises; (b) free from all occupants,
Tenants, or other persons or entities claiming rights of possession by, through
or under Tenant; (c) in substantially the same condition as exists on the
Effective Date, provided Tenant shall remove Tenant’s property therefrom; and
(d) in broom-clean condition.  Any of Tenant’s property remaining in the Leased
Premises will be deemed abandoned and may be disposed of by Landlord at Tenant’s
expense without prior notice to Tenant and Tenant agrees that Landlord may
dispose of any such Tenant’s property without compensation or liability to
Tenant. Notwithstanding anything herein to the contrary, Tenant shall be
obligated to perform all of Tenant’s obligations under the Lease which arise
under the Lease up to and including the Termination Date; provided, however,
Tenant’s obligations for Base Rent and any Additional

 

--------------------------------------------------------------------------------


 

Rent shall be prorated for the month of October, 2015, and Tenant shall only be
obligated to pay for such amounts up until and including the Termination Date. 
Tenant’s payment of Base Rent and Additional Rent for the prorated month of
October, 2015 is intended to represent a full and final settlement of all such
payment obligations, excluding any obligations regarding the condition of the
Leased Premises at time of surrender (it being understood and agreed that such
condition shall be as stated in this Agreement notwithstanding anything in the
Lease to the contrary).

 

3.                                      Mutual Releases

 

(a)                     Except for Landlord’s obligations under this Agreement,
Tenant, for itself and its successors, parents, affiliates and assigns
(collectively the “Tenant Parties”), does hereby waive, release, acquit and
forever discharge Landlord and its successors, parents, affiliates and assigns
(collectively the “Landlord Parties”) from any and all claims, demands, damages,
actions, causes of action or suits, of whatever kind or nature, known or
unknown, anticipated or not anticipated, which have arisen, now exist or
hereafter may arise in favor of Tenant (before or after the Termination Date)
under the Lease or related to the Leased Premises, except for those claims,
demands, damages, actions, causes of action or suits which, by the terms of the
Lease, are intended to survive the expiration of the Lease Term or earlier
termination thereof.

 

(b)                     Except for Tenant’s obligations under this Agreement,
Landlord, for itself and for the Landlord Parties, does hereby waive, release,
acquit and forever discharge Tenant and the Tenant Parties from any and all
claims, demands, damages, actions, causes of action or suits, of whatever kind
or nature, known or unknown, anticipated or not anticipated, which have arisen,
now exist or hereafter may arise in favor of Landlord (before or after the
Termination Date) under the Lease or related to the Leased Premises, except for
those claims, demands, damages, actions, causes of action or suits which, by the
terms of the Lease, are intended to survive the expiration of the Lease Term or
earlier termination thereof.

 

4.                                      Representations and Covenants.  Tenant
hereby represents and covenants that (i) Tenant has not assigned the Lease or
sublet any part of the Leased Premises and that no party other than Tenant has
any occupancy or possessory right to any part of the Leased Premises, and
(ii) through and including the date Tenant vacates and surrenders possession of
the Leased Premises to Landlord as required under this Agreement, nothing has
been or will be done or suffered whereby the Leased Premises or any part thereof
or any alterations, installations, additions and/or improvements in and to the
Leased Premises or any part thereof have been or will be encumbered in any way
whatsoever, and that no one other than Tenant has acquired or will acquire
through or under Tenant, any right, title, or interest in or to the Leased
Premises or in or to said alterations, installations, additions and/or
improvements or any part thereof.

 

5.                                      Confidentiality.  Except where required
by law or governmental or judicial order or in any litigation involving the
matters provided for herein, Landlord and Tenant agree to keep the terms of this
Agreement confidential and agree that neither party will disclose in any manner
its course of dealing or the terms hereof to any brokers, or any third persons
whatsoever, except to their respective agents, contractors, employees,
consultants or attorneys to the extent

 

2

--------------------------------------------------------------------------------


 

necessary in the conduct of their respective business operations, or as may
otherwise be required by law.

 

6.                                      Governing Law; Interpretation and
Partial Invalidity.  This Agreement shall be governed and construed in
accordance with the laws of the State of Michigan.  If any term of this
Agreement, or the application thereof to any person or circumstances, shall to
any extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such term to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.  The titles for the paragraphs are for convenience only and
not to be considered in construing this Agreement.  This Agreement contains all
of the agreements of the parties with respect to the subject matter hereof, and
supersedes all prior dealings between them with respect to such subject matter. 
No delay or omission on the part of either party to this Agreement in requiring
performance by the other party or exercising any right hereunder shall operate
as a waiver of any provision hereof or any rights hereunder, and no waiver,
omission or delay in requiring performance or exercising any right hereunder on
any one occasion shall not be construed as a bar to or waiver of such
performance or right on any future occasion.

 

7.                                      Broker.  Landlord and Tenant each
warrant and represent to the other that neither party has dealt with a broker in
connection with the consummation of this Agreement. In the event of any
brokerage claims by any broker against Landlord , Tenant agree to defend the
Landlord and indemnify it against any such claim.

 

8.                                      Binding Agreement; Successors.  This
Agreement shall become effective and binding only upon the execution and
delivery of this Agreement by both Landlord and Tenant.  This Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto.

 

9.                                      Counterparts and Authority.  This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
document. Landlord and Tenant each warrant to the other that the person or
persons executing this Agreement on its behalf has or have authority to do so
and that such execution has fully obligated and bound such party to all terms
and provisions of this Agreement.

 

(Signatures commence on the following page.)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Agreement as of the date and
year first written above.

 

Landlord:

 

MICHIGAN LAND BANK FAST TRACK AUTHORITY

 

 

 

 

 

By:

/s/ Michele Wildman

 

 

Name: Michele Wildman

 

 

Title: Authorized Officer

 

 

 

 

 

Tenant:

 

 

 

ESPERION THERAPEUTICS, INC.,

 

 

 

 

 

By:

/s/ Tim. M. Mayleben

 

 

Name: Tim M. Mayleben

 

 

Title: President and Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------